Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 2/21/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Amended claim(s): 1 and 11.
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/21/2022, with respect to claim(s) rejected under prior art have been fully considered and are unpersuasive. Belani, Park, Fritzon et al combination discloses all the elements of the claimed invention, including the newly amended element of ‘after a previous action and prior to completion of the simulated phishing campaign’ as recited in the claim. Belani explicitly discloses collecting responses to the simulated phishing campaign during the execution of the phishing campaign and performing multiple actions during the execution of the phishing campaign. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6: “…For instance, different types of simulated phishing attacks may be administered, including a first attack in which the target action involves opening an attachment, a second attack in which the target action involves selecting an embedded link, and a third attack in which the target action involves a webpage where the individual is requested to input his/her username and password.  In such instance, an aggregate performance may be computed for each type of simulated phishing attack (e.g., a percentage of the group of individuals who succumbed to attack one, attack two and attack three; or, of 

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 16 of US 10880325 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the claims 1 and 11 of the present application and are broader than limitations recited in independent claims 1 and 16 of US 10880325 B2.      
Claims 2-10, 12-20 of the present application are not patentably distinct from respective claims 1-30 of US 10880325 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8635703 B1 (hereinafter ‘Belani’) in view of Park, Gilchan, "Text-Based Phishing Detection Using A Simulation Model" (2013) (hereinafter ‘Park’) in view of US 20120124671 A1 (hereinafter ‘Fritzson’).

As regards claim 1, Belani (US 8635703 B1) discloses: A method comprising: initiating, by one or more processors, execution of a simulated phishing campaign, the simulated phishing campaign comprising one or more actions to be determined during execution of the simulated phishing campaign based at least on whether not a response is received; (Belani: Fig. 1, cols 1-2, col 4:18 to col 6: “…For instance, different types of simulated phishing attacks may be administered, including a first attack in which the target action involves opening an attachment, a second attack in which the target action involves selecting an embedded link, and a third attack in which the target action involves a webpage where the individual is requested to input his/her username and password.  In such instance, an aggregate performance may be computed for each type of simulated phishing attack (e.g., a percentage of the group of individuals who succumbed to attack one, attack two and attack three; or, of those that succumbed to an attack, the percentage that succumbed to attack one, attack two and attack three).  In the instance where the first group only includes one individual, computing the aggregate performance may include computing the aggregate performance of that individual over several simulated phishing attacks”; see also, col 6:52-59, i.e., sequences of different types of communication on the first, 2nd day, 3rd day and so forth; and Belani: col 10:50-63, steps implemented in software)
However, Belani does not but in analogous art, Park teaches: identifying, by the one or more processors during the execution of the simulated phishing campaign at least one of a response to a simulated phishing communication of the simulated phishing campaign being received by the one or more processors or a lack of response within a time period; and (Park: Chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests)
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to modify Belani to include adjusting and improving phishing simulation tests based on the results obtained from previous simulation tests as taught by Park with the motivation to improve phishing detection accuracy (Park: Abstract, viii-ix)  
Belani et al combination further discloses: determining, by the one or more processors during execution of the simulated phishing campaign,…, an action of the one or more actions of the simulated phishing campaign to take during execution of the simulated phishing campaign based on the identification; and (Belani: Fig. 1, cols 1-2, col 4:18 to col 6: “…For instance, different types of simulated phishing attacks may be administered, including a first attack in which the target action involves opening an attachment, a second attack in which the target action involves selecting an embedded link, and a third attack in which the target action involves a webpage where the individual is requested to input his/her username and password.  In such instance, an aggregate performance may be computed for each type of simulated phishing attack (e.g., a percentage of the group of individuals who succumbed to attack one, attack two and attack three; or, of those that succumbed to an attack, the percentage that succumbed to attack one, attack two and attack three).  In the instance where the first group only includes one individual, computing the aggregate performance may include computing the aggregate performance of that individual over several simulated phishing attacks”; see also, col 6:52-59, i.e., sequences of different types of communication on the first, 2nd day, 3rd day and so forth; and Belani: col 10:50-63, steps implemented in software. See also, Park: Park: Chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests)
However, Belani et al do not but in analogous art, Fritzson (US 20120124671 A1) teaches: and prior to completion of the simulated phishing campaign (Fritzson: ¶47-¶50, i.e., identifying actions to be performed in response to receiving responses to the phishing tests and in real time directing a user to perform another action based on the responses to the phishing tests)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Belani et al to include identifying and performing further actions in real-time in response to an on-going phishing exercise as taught by Fritzson with the motivation to develop sustained testing and awareness refresh against phishing threats (Fritzon: ¶43)   
Belani et al combination further discloses: taking, by the one or more processors, the action during execution of the simulated phishing campaign after a previous action and prior to completion of the simulated phishing campaign. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6. See also, Park: Park: Chapter 4, pages 28-72. See also, Fritzson: ¶47-¶50, i.e., identifying actions to be performed in response to receiving responses to the phishing tests and in real time directing a user to perform another action based on the responses to the phishing tests)

Claim 11 recites substantially the same features recited in claim 1 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Belani et al combination discloses the method of claim 1, further comprising communicating, by the one or more processors, the simulated phishing communication to a device of a user. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6) 

Claim 12 recites substantially the same features recited in claim 2 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Belani et al combination discloses the method of claim 1, wherein communicating the simulated phishing communication is one of the one or more actions of the simulated phishing campaign. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6. See also, Park: Park: Chapter 4, pages 28-72)

Claim 13 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Belani et al combination discloses the method of claim 1, further comprising determining the action of the one or more actions subsequent to a starting action. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6. See also, Park: Park: Chapter 4, pages 28-72)

Claim 14 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Belani et al combination discloses the method of claim 1, wherein the action is a starting action for the simulated phishing campaign. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6)

Claim 15 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Belani et al combination discloses the method of claim 1, further comprising determining a type of communication for the action comprising one of the following: email, a text or short message service (SMS) message, a phone call or an Internet based communication. (Belani: Fig. 1, cols 1-2, col 4:18-55)

Claim 16 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Belani et al combination discloses the method of claim 1, further comprising determining, by the one or more processors, a timing of the action and taking, by the one or more processors, the action according to the timing. (Belani: col. 3:44 to col. 4:56; col 5:44-60, i.e., the use of tokens to timestamp the phishing messages discloses sequencing because the token allows tracking of the phishing attack using time based sequences)

Claim 19 recites substantially the same features recited in claim 9 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 10, Belani et al combination discloses the method of claim 1, further comprising taking, by the one or more processors, the action by communicating a second simulated phishing communication. (Belani: Fig. 1, cols 1-2, col 4:18 to col 6)

Claim 20 recites substantially the same features recited in claim 10 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belani in view of Park in view of Fritzson in view of M. Chandrasekaran, K. Narayanan, and S. Upadhyaya. Phishing email detection based on structural properties. In NYS Cyber Security Conference, 2006. (hereinafter ‘Chandrasekaran’).

As regards claim 7, Belani et al combination discloses the method of claim 1, further comprising determining, by the one or more processors, the action from a plurality of actions (Belani: Fig. 1, cols 1-2, col 4:18 to col 6. See also, Park: Park: Chapter 4, pages 28-72)
However, Belani et al do not but in analogous art, Chandrasekaran teaches: responsive to applying one of artificial intelligence or machine learning to results of previously executed simulated phishing campaigns. (Chandrasekaran: pages 5-7, i.e., the simulated machine learning classification of phishing attacks where the classification models are updated based on the results of the previous simulated actions)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Belani et al to include artificial intelligence/machine learning to update phishing classification model by performing performing simulated machine learning phishing classification as taught by Chandrasekaran with the motivation to detect phishing attacks (Chandrasekaran: Abstract, pages 5-7)  

Claim 17 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Belani et al combination discloses the method of claim 1, further comprising determining, by the one or more processors, the action from a plurality of actions responsive to…to a history of the user with respect to one or more simulated phishing communications. (Belani: col. 3:44 to col. 4:56. See also, Park: Park: Chapter 4, pages 28-72)
However, Belani et al do not but in analogous art, Chandrasekaran teaches: applying one of artificial intelligence or machine learning. (Chandrasekaran: pages 5-7, i.e., the simulated machine learning classification of phishing attacks where the classification models are updated based on the results of the previous simulated actions)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Belani et al to include artificial intelligence/machine learning to update phishing classification model by performing performing simulated machine learning phishing classification as taught by Chandrasekaran with the motivation to detect phishing attacks (Chandrasekaran: Abstract, pages 5-7)

Claim 18 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432